VIL
On the Merits.
The main question discussed in the brief of appellant’s counsel is “that defendant’s title of May 18, 1878, was valid,” etc., and in verification of that statement he cites the fact that plaintiff received and was the beneficiary of the price of ¡¡¡>1305 Bielkiewiez paid at public sale for the property, which was only relatively null.
Counsel then employs this expression, viz:
“ The expression of ‘return of said land to the heirs ’ is equally ineffective, for in addition to the want of description and identification, it must not be lost sight of that this expression was always qualified by a reservation of defendant’s right to a return of money, showing conclusively that nothing was ever intended by him but an unexecuted agreement to convey land upon the performance of something by the intended grantees. This is enforced by the communications of S. R. Thorpe, Esq., and Hon. Aristides Barbin, offered in evidence by the defendant and excluded on objection, but attached to the bill of exception found at page 171 of the transcript.” Brief, p. 40.
This reference is made to the arbitrator’s award and its effectupon his title. By this means he seeks to meet and defeat plaintiff’s charge of simulation, and lay the foundation for his claim in reconvention. In other words, as stated in answer to defendant’s plea of no cause of action, the substance of his claim is that his title is to be *578viewed as one that is relatively null, and his consent to the arbitration proceedings as tantamount to a promise of sale, the execution of which can only, be enforced by a suit for a specific performance.
We have decided otherwise. Boyer vs. Joffrion, 40 An. 657; Boyer vs. Amet, 41 An. 721.
But, as those decisions do not bind the defendant, A. L. Boyer, who was no party to them, we will treat the question as res nova and discuss it again. Por this purpose we may briefly summarize the following facts, as'they appear of record, viz:
In 1881 the parties to this litigation entered into an agreement to compromise their differences. It is premised by the statement that, in order to dispose of all differences and disagreements between the undersigned heirs of the succession of Palmyra Boyer and Eugene Amet, growing out of the settlement of said succession, and the administrators and tutors of said heirs, and in order to finally settle said succession without litigation, the parties hereby agree (1) that. A. L. Boyer returns to saidheirsthe thirty-seven and one-half acres of land bought byjiim in 1878, and that said sale to him is hereby annulled, reserving (to him) all rights he had, or may have had, at the time of the sale of said land.”
2. It is further stated “that the within submission shall have the force and effect of a transaction or compromise entered into for the purpose of avoiding litigation.” This agreement was carried into effect by the award of the arbitrator.
The following facts are thereby established, viz: (1) that A. L. Boyer returned the land to the heirs; (2) that the sale to him was thereby annulled; (8) that “ all rights he had at the time of the sale of the land’ ’ are reserved to him.
This is clearly equivalent to a retrocession of the land to the plaintiff as sole heir of the succession of Palmyra Boyer. A retrocession means the restitution of an ancient title to a true owner. Such an act confers no new title; it merely recognizes and confirms a previously existing title in another. R. C. C. 2272, et seq., Payne vs. Nowell, 41 An. 852.
The title is thereby necessarily recognized as having been in the succession of Palmyra Boyer, and from it transmitted to plaintiff as heir. The effect of that arbitration was such as to exclude all countervailing proof, and its recitals are the final and conclusive evidence, of what the submission was, and no other proof is admissible against *579it, or in explanation of it. Lampkins vs. Railroad Co. 42 An. 997; Colhoun vs. Lane, 39 An. 594.
The arbitration and compromise in this case was for the object of preventing litigation, and not to put an end to a lawsuit. R. C. C. 3071.
The measure of damages which plaintiff has suffered is the amount she has been adjudged to pay her vendee on account of the loss she has suffered by eviction under the mortgage of Artigues and such additional sums as she may be able to prove. The reputed price paid by Bielkewicz at probate sale, $1805, or that for which the latter ostensibly assumed to sell to the defendant, are not controlling. In the arbitration proceedings nothing was said or proved on that score. Nothing was decided by the arbitration either. In this case, in which the alleged fraudulent simulation of the latter’s title is laid as a foundation stone, none of the parties take the stand as witnesses, and no parol proof is adduced on the subject. We are of the opinion that the compromise and arbitration are sufficient to support plaintiff’s charge and ancient, primordial title, and she is consequently entitled to the affirmance of the judgment in her favor, but the evidence does not justify an increase of the amount allowed. The defendant’s reconventional demand must be considered as having been'rejected as of non-suit for want of any proof to sustain it.
On the whole our conclusion is that the proof in the record abundantly warrants the affirmance of the judgment as rendered.
Judgment affirmed.